Citation Nr: 1106776	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an initial compensable rating for degenerative 
disc disease of the lumbar spine, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2003 to January 
2007.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that there is further VA duty to assist the 
Veteran in developing evidence pertinent to the Veteran's claim 
for a higher evaluation to his initial rating of 10 percent for 
his service-connected low back (lumbar) disability.  38 U.S.C.A. 
§5103A (West 2002 & Supp. 2010); 38 C.F.R. §3.159 (2010).

During the February 2007 VA examination, the Veteran's physical 
examination revealed limited range of motion.  There was also 
limited motion on repetitive movements as well.  The Magnetic 
Resonance Image (MRI) indicated degenerative disc disease at L2-
L3 and at L3-L4.  The VA examiner diagnosed the Veteran with 
degenerative disc disease involving the lumbar spine with 
limitation of motion.

The Veteran has not been examined by the VA since February 2007 
and the Veteran's July 2008 VA Form 9 indicates that his low back 
(lumbar) disability has worsened since the February 2007 VA 
examination.  Specifically, the Veteran stated that the pain in 
his lower back has "increased greatly" making it very difficult 
for him to perform his work-related duties, which require 
prolonged standing, walking and bending.

Where the evidence of record does not reflect the current state 
of the veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, 
a re-examination will be requested whenever VA determines there 
is a need to verify either the continued existence or the current 
severity of the disability.  See 38 C.F.R. §3.327(a) (2010).

Given both the length of time since the Veteran's prior VA 
examination (nearly four years) and the Veteran's indication in 
his July 2008 VA Form 9 that his disability is worsening, the 
Board finds that a contemporaneous and thorough VA low back 
(lumbar) examination should be conducted to determine the current 
severity of the Veteran's low back (lumbar) disability.  Such an 
examination and opinion would be instructive with regard to the 
appropriate disposition of the claim under appellate review.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§3.158, 3.655 (2010).

Additionally, the VA requested, via correspondence dated June 
2007, that copies of private treatment records or other evidence 
from Drs. C., K.C., B. and the Sports Medicine Institute be 
furnished to the VA.  No such records are contained in the 
Veteran's claims file.  As such, the Board is again asking the 
Veteran to provide all private treatment records and other 
evidence from Drs. C., K.C., B. and the Sports Medicine Institute 
so that his claims file may be more complete and that the Board 
can issue the most informed decision possible.

Accordingly, the case is REMANDED for the following actions:

1.	Again, all appropriate steps should be 
taken to obtain all medical records, 
including records from Dr. C., Dr. K.C., 
Dr. B. and the Sports Medicine Institute 
related to the treatment for the Veteran's 
low back (lumbar) disability.  After 
securing the necessary release from the 
Veteran, such records should be requested, 
to include all diagnostic testing, 
interpretation and reports, and all 
records which are not duplicates should 
then be associated with the Veteran's 
claims file.

2.	After the above action has been 
accomplished, schedule the Veteran for a 
VA examination to evaluate the current 
severity of his low back (lumbar) 
disability.  All necessary studies or 
tests are to be accomplished.  The entire 
claims file and a copy of this REMAND must 
be made available to and reviewed by the 
VA examiner in conjunction with the 
examination.  After reviewing the 
Veteran's entire claims file and examining 
the Veteran, the VA examiner should 
provide a thorough examination report of 
the Veteran's current diagnosis and 
severity of any current low back (lumbar) 
disorder.  Reasons and bases for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history, 
statements and assertions.

3.	Once the above actions have been 
completed, the claim for increase should 
be readjudicated in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, then the Veteran 
and his representative should be provided 
with a fully responsive Supplemental 
Statement of the Case and afforded the 
requisite opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. §20.1100(b) (2010).


